DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see p. 16 Line 7-10, filed 4/7/2022, with respect to the rejection(s) of claim(s) 1-11 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of drawing replacement, specification objection, and 112(a) issues.
Applicant has canceled claims 1-11 and added new claims 12-17. Examiner initiated an interview with Kevin McDaniel (attorney on record) to explain deficiencies in the drawings and inconsistencies between specification and claim language.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because (1) the quality of Fig. 1-3 is not clear and the Examiner requests to resubmit with computer drawings for clarity; (2) the labels in Fig. 3 should collectively be shifted to the left so the labels correspond to the correct elements. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Examiner requests the specification be amended to match the claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 15, the specification does not convey enough description to explain what “a nozzle that rotates 360°” entails. The phrase is recited in the disclosure but there is no accompanying description of the structure for making it possible or even clarity of what axis is being rotated around. For example, the nozzle could rotate/spray in a circular pattern, rotate around its own axis, or rotate around the vertical axis of the product to spray and entire surface. The disclosure does not specify and thus does not reasonably convey what the applicant had possession of at the time of filing.
Regarding claim 16, the specification does not contain “a variable orifice at a tip thereof”. The specification does not provide evidence for variable “orifice”, merely stating “the nozzles of the sprayer have variable tips”. Does that mean the dimensions of an individual tip vary? That the size of the orifice of a given tip is changeable? That the sprayer has a variety of tip sizes and shapes? Or does the nozzle have replaceable tips where different opening geometries can be provided? No details are provided in either the figures or the specification to support a particular interpretation/embodiment. Thus the disclosure does not reasonably convey what the applicant had possession of at the time of filing.

Allowable Subject Matter
Claims 12-14 and 17 are allowed.
Regarding claim 12, Deselle (FR-339479-A) teaches of at least one rotatable holder, at least one rotatable stabilizer, the holder applying a downward force onto a top of the product.
Leslie (GB-422846-A) teaches of a heating element directed to the product on the product. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. A plurality of heating elements is obvious to one having ordinary skill in the art at the time of the invention was made.
Sloan (US-1478261-A), Cornwell et al (US-1638620-A), Zeiler (US-1649641-A), Middendorf (US-1775965-A), Cornwell et al (US-1849823-A), Schwab (US-2019736-A), and Inao et al (US-5259858-A) teach of neck forming systems reading on relief mold. These relief mold can be considered as performing embossing. Gruhl (US-0541851-A) is more similar to the embossing operation performed by the instant invention. 
Because Gruhl embosses a substantial vertical portion of the product. It would be obvious to one of ordinary skill in the art at the time of invention to rearrange the plurality of heating elements in a vertical array since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art.
Buschor (DE-2517504-A1) and Lourman (US-6037012-A) teach of a spray and color reservoir system adjacent with a rotatable holder described in claim 12 and 17.
The combination of references is silent on the relief mold positioned on one of the plurality of heating elements and the arrangement of air ducts in Claims 13 (air duct as part of the heating element) and 14 (relief mold on air duct).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741